FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                   March 23, 2011
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court


 JERRY-LEE ROTH,

              Plaintiff-Appellant,                          No. 10-1509
                                                     (D.C. No. 1:09-CV-01939
 v.                                                         -ZLW-BNB)
                                                           (D. Colorado)
 WILLIAM WILDER, in his individual
 capacity only; H&H FARMS, a General
 Partnership; ROCCO F. MECONI, in his
 individual capacity only; CYNTHIA L.
 MITCHELL, in her individual capacity
 only; CLIFF DUNCAN, in his individual
 capacity only; TOWN OF COAL CREEK,
 COLORADO; CONNIE HIGGS, in her
 individual capacity only; CHARLES
 HASTINGS, in his individual capacity
 only; CAROL SIMMONS, in her individual
 capacity only; JAMES L. BEICKER, in his
 individual capacity only; RICHARD
 ALTER, in his individual capacity only;
 THE COUNTY OF FREMONT,
 COLORADO,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, TACHA, and MURPHY, Circuit Judges.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining the parties’ briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Jerry-Lee Roth, proceeding pro se, filed this civil rights suit against

numerous individuals and Colorado governmental entities. The defendants filed

multiple motions for dismissal or, in the alternative, summary judgment. The

district court dismissed Roth’s complaint, citing two independent bases:

(1) Roth’s complaint failed to comply with Fed. R. Civ. P. 8 1; and (2) Roth’s

complaint failed to state a claim for relief that was plausible on its face. 2 Upon

de novo review, Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir.

2007), this court concludes Roth’s complaint fails to “contain enough allegations

of fact to state a claim for relief that is plausible on its face.” Robbins v.

Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008).




      1
       Roth’s fourteen page complaint asserted thirty-one claims against twelve
defendants. As noted by the magistrate judge in his report and recommendation,
the complaint is virtually devoid of factual allegations. Instead, it contains
nothing more than “legal conclusions couched as factual allegations.” Dist. Ct.
Order at 3.
      2
       See Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp v. Twombly, 550 U.S. 544, 570
(2007); Robins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008).

                                          -2-
      In the apt words of the district court, Roth’s “[c]omplaint does not set forth

any facts which explain what each particular Defendant allegedly did to Plaintiff,

when each Defendant allegedly did it, how each Defendant’s actions harmed

Plaintiff, and what specific legal right Plaintiff believes each particular Defendant

violated.” Dist. Ct. Order at 3. Thus, it is absolutely clear Roth’s complaint fails

to contain “enough factual matter (taken as true) to suggest that he . . . is entitled

to relief.” Robbins, 519 F.3d at 1247 (quotation omitted). Furthermore, Roth’s

other pleadings and filings in the district court demonstrate it would be futile to

provide him an opportunity to amend prior to dismissing his complaint. See

Brereton v. Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006) (“A

dismissal with prejudice is appropriate where a complaint fails to state a claim

under Rule 12(b)(6) and granting leave to amend would be futile.”). Roth

specifically stated in his objections to the magistrate judge’s report and

recommendation that he could not identify any defendant’s particular wrongful

actions or inactions without first engaging in discovery. As the Supreme Court

made clear in Twombly, however, Rule 12(b)(6) does not allow a plaintiff to file a

complaint devoid of supporting facts as a vehicle to commence discovery on the

off chance come facts might exist which could support a plausible claim. Bell

Atl. Corp v. Twombly, 550 U.S. 544, 562-63 (2007).




                                           -3-
      For those reasons set out above, the judgment of the district court is hereby

AFFIRMED. 3

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




      3
        In light of this court’s conclusion that the district court correctly dismissed
Roth’s complaint with prejudice pursuant to Fed. R. Civ. P. 12(b)(6), we need not
address the propriety of such a dismissal pursuant to Fed. R. Civ. P. 8. We note,
however, that this court has specifically held that a dismissal with prejudice
premised on a plaintiff’s failure to comply with Rule 8 must be accompanied by
an examination of the Ehrenhaus factors. Nasious v. Two Unknown B.I.C.E.
Agents, 492 F.3d 1158, 1162 (10th Cir. 2007). No such analysis was conducted in
this case.

                                          -4-